Citation Nr: 1503807	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for bilateral shoulder disabilities.

4.  Entitlement to service connection for bilateral hand disabilities.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for bilateral hip disabilities.

8.  Entitlement to service connection for a psychiatric disability, to include a nervous condition, depression, and anxiety. 

9.  Entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability. 

10.  Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability. 

11.  Entitlement to an effective date prior to September 19, 2006, for the award of service connection for a right ankle sprain. 

12.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, a September 2007 rating decision of the RO in New York, New York, and a September 2011 rating decision of the VA Appeals Management Center (AMC) in Washington, DC.  

In the July 2006 rating decision, the RO, in relevant part, continued 10 percent disability ratings for the Veteran's service-connected right and left knee disabilities and denied service connection for a left hip disability.  In the September 2007 rating decision, the RO, in relevant part, denied service connection for fibromyalgia, bilateral shoulder degenerative joint disease (DJD), a bilateral hand condition, cervical spine degenerative disc disease, a right hip condition, left ankle DJD, a left foot condition, and a personality disorder.  In the September 2011 rating decision, the AMC, in relevant part, implemented a September 2011 Board decision that, inter alia, reopened and granted a claim of entitlement to service connection for a right ankle sprain, and assigned a 10 percent disability rating, effective September 19, 2006. 

The Veteran testified at a hearing before the undersigned in January 2011.  A hearing transcript is of record.

In addition to reopening and granting service connection for a right ankle sprain in the September 2011 decision, the Board also granted service connection for low back and right ankle disabilities, reopened claims for service connection for left and right hip disabilities and for hearing loss, and remanded all remaining claims on appeal at that time for further evidentiary development.  

In a September 2012 rating decision, the AMC granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating, and granted entitlement to service connection for right foot, midfoot, degenerative changes assigning a noncompensable rating, both effective September 19, 2006.

In a July 2013 rating decision, the Board denied entitlement to service connection for bilateral hearing loss, a sinus disability and bronchitis, and again remanded the remaining claims on appeal for further development.

As a result of evidence in the Veteran's vocational rehabilitation records, a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue is added for appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The issues of entitlement to service connection for fibromyalgia, bilateral shoulder disabilities, a left foot disability, and for a psychiatric disability; entitlement to increased disability ratings for bilateral knee disabilities; entitlement to an earlier effective date for the award of service connection for a right ankle sprain; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for a bilateral wrist disability was raised with the Veteran's September 2006 claims.  This issue, however, has not been adjudicated by the AOJ; and therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran incurred disabilities of the left ankle, bilateral hands, cervical spine, and bilateral hips during active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


2.  The criteria for entitlement to service connection for bilateral hand disabilities have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


3.  The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for entitlement to service connection for bilateral hip disabilities have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

      A.  Left Ankle Disability

Left ankle DJD was diagnosed during an August 2013 VA examination.  A prior diagnosis of degenerative arthritic changes involving both ankles was made in a March 2008 VA radiology report.  Mild to moderate degenerative changes were again diagnosed in an April 2010 VA radiology report.

The Veteran has reported that he repeatedly injured both ankle joints during service.  Review of his service treatment records (STRs) reveals that he suffered recurrent ankle sprain injuries during service.  An April 1981 clinical consultation report noted a recurrence of both left and right ankle sprains.  

During post-service VA clinical consultations, the Veteran has repeatedly complained of having joint pain, including of the left ankle, for many years.  Most notably, during VA clinical consultations in March and July 2010, the Veteran reported that he has suffered from left ankle symptomatology, including pain, sprains, and instability, since initial occurrence of ankle injuries during service.  

The Veteran is competent to report ongoing left ankle pain since service, and overall, his reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of symptomatology of chronic left ankle symptomatology has been established sufficient to satisfy remaining service connection elements.  See Walker, 701 F.3d 1331.  

While the August 2013 VA examiner opined that the Veteran's left ankle disability was less likely as not etiologically related to service, the examiner did not fully consider the evidence of in-service ankle injuries, and he did not appear to consider the Veteran's reports of a continuity of left ankle symptomatology since service.  Accordingly, the examiner's opinion is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

      
      
      B.  Bilateral Hand Disabilities

A January 2007 VA clinical report notes that the Veteran had DJD of the hands.  An October 2011 VA examination report notes that the Veteran had mild degenerative changes at the metacarpophalangeal (MCP) joints of both hands, shown by May 2010 x-rays.  

The Veteran has attributed his hand disabilities to multiple sports related injuries and a motor vehicle accident during service.  Review of his STRs shows that he injured the fingers of his right hand in April 1983 when he caught them in a hatch.  X-rays revealed no deformity or fracture.  He additionally sought clinical treatment in November 1988 for pain and a bump on his right hand after hitting it on a wall.  

Post-service evidence shows multiple complaints for bilateral hand pain.  During an April 1995 VA examination, the Veteran complained of bilateral hand and wrist pain, with bilateral intermittent swelling and stiffness in the thumbs and some fingers.  The examiner diagnosed pain in the wrists and hands, etiology unknown, and noted that nerve conduction studies were normal.  During his November 2011 Board hearing, the Veteran indicated that he had experienced hand pain since service.  

The Veteran is competent to report having bilateral hand pain since service, and his reports are not contradicted by other evidence of record.  See Layno, supra.  Based on the competent and credible evidence, a continuity of symptomatology of chronic bilateral hand pain symptomatology has been established sufficient to satisfy remaining service connection elements.  See Walker, 701 F.3d 1331.  

The August 2013 VA examiner opined that the Veteran's hand disabilities were less likely as not etiologically related to service.  The examiner, however, did not provide clear reasons for this opinion.  This opinion is afforded minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  
      
      
      
      C.  Cervical Spine Disability

Cervical spine DJD was diagnosed during the August 2013 VA examination.  

The Veteran has attributed his neck disability to an in-service motor vehicle accident, and to an injury sustained when falling while on stilts.  October 1986 clinical reports in his STRs show that he complained of neck pain after a motor vehicle accident.  He was diagnosed with a possible muscle strain.  A March 1988 clinical report shows that he had upper back pain after hitting his face during a fight.  A November 1988 clinical repot noted that he injured his shoulder after hitting a wall.  

Post-service medical evidence shows that the Veteran also reported neck pain following a motor vehicle accident in 1992.  He was diagnosed with DJD as early as in February 2001.  The February 2009 statement of the case noted, however, that a November 1997 VA treatment records showed complaints of increased pain following a motor vehicle accident, and that x-rays showed minimal degenerative changes at the C5-6 level.  Additionally, the October 2011 VA examination report noted an MRI of the Veteran's cervical spine from December 1992 which revealed a mild disc bulge to the right of midline at C2-3 with no evidence of a disc herniation.  After a thorough review of the claims file, the noted VA treatment records from December 1992 and November 1997 could not be located.  

During the February 2001 VA clinical consultation, the Veteran indicated that his neck pain began in the 1980s, during service.  He also asserted as much during his January 2011 Board hearing.  He is competent to report having neck pain since service, and his reports are largely not contradicted by other evidence of record.  See Layno, supra.  Based on the competent and credible evidence, a continuity of symptomatology of chronic neck pain symptomatology has been established sufficient to satisfy remaining service connection elements.  See Walker, 701 F.3d 1331.  

The August 2013 VA examiner also opined that the Veteran's cervical spine DJD was less likely as not etiologically related to service.  The examiner, however, did not appear to fully consider the evidence of continuity of neck pain symptomatology since service.  Accordingly, the examiner's opinion is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

	D.  Bilateral Hip Disabilities

Multiple diagnoses of DJD of both hips are found in the record.  The Veteran underwent a right total hip arthroplasty in October 2012.

The Veteran contends that he injured his hips playing sports and as a result of other injuries onboard ship at sea.  He also contends that he had leg pain multiple times which he attributed to hip problems.  While evidence of hip injury or disability is absent from his STRs, he is competent to report having bilateral hip pain during service.  Additionally, in the course of medical treatment, in April 2012, he reported an onset of hip pain during service as a result of multiple falls.  Post-service treatment records reveal an extensive history of treatment for hip pain, beginning as early as October 1995.  

The Veteran's reports are consistent with the era and circumstances of his service, especially in light of his multiple sports injuries, motor vehicle accident, and accident while on stilts.  See Layno, supra.  Based on this competent and credible evidence, a continuity of symptomatology of chronic bilateral hip pain symptomatology has been established sufficient to satisfy remaining service connection elements.  See Walker, 701 F.3d 1331.  

The October 2011 and August 2013 VA examiners opined that the Veteran's bilateral hip disabilities were not at least as likely as not etiologically related to service.  The examiners, however, relied on an absence of evidence of hip treatment in his STRs, and otherwise did not provide clear reasons for these opinions.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The evidence is at least in equipoise with respect to whether the Veteran incurred disabilities, now diagnosed as degenerative arthritis, of the left ankle, bilateral hands, cervical spine, and bilateral hips during his active service.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection for these disabilities are all demonstrated and service connection for left ankle, bilateral hand, cervical spine, and bilateral hip disabilities is granted.


ORDER

Service connection for a left ankle disability is granted.

Service connection for bilateral hand disabilities is granted.

Service connection for a cervical spine disability is granted.

Service connection for bilateral hip disabilities is granted.


REMAND

In a November 2014 VA Form 9, the Veteran requested a Board hearing at his local VA office with respect to the issue of entitlement to an earlier effective date for the award of service connection for a right ankle sprain.  He has a right to the requested hearing on this issue.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).

Review of the electronic claims file appears to indicate that a complete copy of the Veteran's Social Security Administration (SSA) records had previously been associated with the file.  Current SSA records associated with record do not appear to be complete and perhaps have not been made a part of the electronic file.  All available SSA records must be attached to the electronic file.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The August 2013 VA examiner provided the opinion that the Veteran's fibromyalgia was less likely than not related to service.  Notably, however, the opinion appears to be based, at least in part, on an inaccurate factual premise.  Namely, the examiner noted a date of onset of fibromyalgia in 1995, and based the negative opinion on the onset of the disability being after service.  Review of VA treatment records reveals, however, that during an orthopedic clinical consultation in December 1996, the Veteran reported an onset of symptoms approximately five years earlier, much closer to the time of his separation from service.  Additionally a diagnosis of probable fibromyalgia was made during an October 1993 VA clinical consultation.  A new opinion is warranted.   See Nieves, supra.  

Additionally, with respect to the claimed left foot disability, at multiple points in the August 2013 VA examination report, the examiner indicated that the Veteran did not have a left foot diagnosis.  The examiner appeared to ambiguously indicate, however, that the Veteran had degenerative arthritis of the foot.  Clarification is needed.  Cf. 38 C.F.R. § 4.2 (2014).   

With respect to the Veteran's increased rating claims for his bilateral knee disabilities, the August 2013 VA examiner noted that the Veteran had excess fatigability of both knees; however, he did not opine as to any degree of additional limitation of function due to excess fatigability.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, a March 2013 VA clinical note indicated that the Veteran had undergone or was in need of right total knee replacement.  The examination report noted that he had not had a knee replacement.

The Board previously remanded the Veteran's psychiatric disability claim on appeal to obtain clarification as to whether a diagnosed psychiatric disability was at least as likely as not etiologically related to service, even though the Veteran did not subscribe to a psychiatric disability during the October 2011 VA examination.  In August 2013, a VA examiner again cited to the October 2011VA examination results and insisted that no clarification was needed.  A new VA opinion is required.

Finally, with respect to the Veteran's TDIU claim, the Board cannot fairly adjudicate this claim without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

On remand, VA treatment records dated since March 2013 should also be obtained.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, with respect to his appeal for an earlier effective date for service connection for a right ankle disability.

2.  Ask the Veteran to complete a formal application for TDIU.

3.  Ensure that a copy of all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits are made a part of the claims file.  If necessary request a new copy of the SSA records.

4.  Obtain complete VA treatment records, for the remaining disabilities on appeal, to specifically include records of any knee replacement surgery, dated since March 2013.

5.  Then schedule the Veteran for a new VA examination to evaluate his fibromyalgia, bilateral shoulder, left foot, and knee claims.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

A.  Fibromyalgia: The examiner should provide a new opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed fibromyalgia had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should address all relevant medical evidence and lay contentions of record, to specifically include evidence regarding the date and circumstances of onset of fibromyalgia.

B.  Left Foot:  The examiner should specifically indicate whether the Veteran has a current left foot disability, to include degenerative arthritis, or has had such disability since September 2006.  If so, the examiner should provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that such left foot disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such left foot disability was caused (in whole or in part) by service-connected right foot, ankle, knee and/or lumbar spine disabilities.

If not, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such left foot disability was aggravated (permanently made worse) by service-connected right foot, ankle, knee and/or lumbar spine disabilities.

C. Shoulders:  If new evidence obtained on remand indicates the presence of a shoulder disability, the examiner should be asked to diagnose and describe all disabilities of either shoulder found to be present and provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current left or right shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

D.  Knees: The examiner should specifically address the following:

a)  Report the Veteran's ranges of flexion and extension of both knees in degrees.

b)  Determine to what extent the service-connected disability of either knee is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine whether the Veteran has favorable or unfavorable ankylosis of either knee.

d)  Referencing earlier reports of record, state whether there is lateral instability or subluxation of either knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

e)  Note the presence and severity of any impairment of the tibia or fibula of either leg, and describe any genu recurvatum found to be present.

E.  Employability:  The examiner should provide an opinion as to whether the Veteran's service connected disabilities (i.e., hemorrhoids, right and left knee derangement, lumbar spine DJD, right ankle sprain and DJD, tinnitus, degenerative arthritis right midfoot, and right ear scar), together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

The examiner should comment on whether considering the Veteran's claimed fibromyalgia, left foot, bilateral shoulder, and/or psychiatric disabilities to be service connected would alter this opinion.

The examiner must provide clear reasons for all opinions.  

6.  Schedule the Veteran for a new VA mental disorders examination.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should determine whether the Veteran meets the DSM-V or DSM IV criteria for a psychiatric disability, to include depression and anxiety, or whether he has met proper diagnostic criteria for any such disability since September 2006.  

If the examiner finds that he does not meet the criteria for a previously diagnosed disability s/he should provide an opinion as to whether prior diagnoses of depression and anxiety were made in error or the disabilities are in remission.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability properly diagnosed since September 2006 had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to specifically include claimed in-service stressors such as marital problems.  

Considering evidence that the Veteran's joint pains may have led to psychiatric disability, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any properly diagnosed psychiatric disability was caused (in whole or in part) by a service-connected disability.

If not, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any properly diagnosed psychiatric disability was aggravated (permanently made worse) by a service-connected disability.

The examiner must provide clear reasons for all opinions.  

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


